Exhibit 10.2 DAIMLER TRUST LEASING LLC, as Seller, and MERCEDES-BENZ AUTO LEASE TRUST 2013-A, as Purchaser SECOND-TIER SALE AGREEMENT Dated as of April 1, 2013 TABLE OF CONTENTS Page ARTICLE ONE USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01. Capitalized Terms; Rules of Usage 2 ARTICLE TWO SALE OF THE SECOND-TIER ASSETS Section 2.01. Sale of the Second-Tier Assets 3 Section 2.02. Closing; Further Assignments 3 Section 2.03. Intent; Savings Clause 3 ARTICLE THREE REPRESENTATIONS AND WARRANTIES Section 3.01. Representations and Warranties of the Purchaser 4 Section 3.02. Representations and Warranties of the Seller 5 Section 3.03. Survival of Representations and Warranties 7 ARTICLE FOUR CONDITIONS Section 4.01. Conditions to Obligation of the Purchaser 8 Section 4.02. Conditions to Obligation of the Seller 8 Section 4.03. Deemed Satisfaction of Conditions 8 ARTICLE FIVE COVENANTS OF THE SELLER Section 5.01. Protection of Right, Title and Interest to the Second-Tier Assets 9 Section 5.02. Other Liens or Interests 10 Section 5.03. Indemnification 10 Section 5.04. Reserve Initial Deposit 11 ARTICLE SIX MISCELLANEOUS PROVISIONS Section 6.01. Obligations of the Seller 12 i Page Section 6.02. Amendment 12 Section 6.03. Waivers 12 Section 6.04. Costs and Expenses 13 Section 6.05. Notices 13 Section 6.06. Severability 13 Section 6.07. Counterparts 13 Section 6.08. Successors and Assigns 13 Section 6.09. No Petition 14 Section 6.10. Table of Contents and Headings 14 Section 6.11. GOVERNING LAW; SUBMISSION TO JURISDICTION 14 Section 6.12. WAIVER OF JURY TRIAL 14 Section 6.13. Limited Recourse 14 Section 6.14. Subordination 15 Section 6.15. Issuer Obligation 15 Section 6.16. Each Exchange Note Separate; Assignees of Exchange Note 15 EXHIBITS Exhibit A — Perfection Representations, Warranties and Covenants A-1 ii This SECOND-TIER SALE AGREEMENT, dated as of April 1, 2013 (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”), is between DAIMLER TRUST LEASING LLC, a Delaware limited liability company, as seller (the “Seller”), and MERCEDES-BENZ AUTO LEASE TRUST 2013-A, a Delaware statutory trust, as purchaser (the “Purchaser” or the “Issuer”). RECITALS WHEREAS, pursuant to the Second Amended and Restated Trust Agreement, dated as of April1, 2008 (the “Titling Trust Agreement”), among Mercedes-Benz Financial Services USA LLC (“MBFS USA”), as titling trust administrator, Daimler Trust Holdings LLC, as initial beneficiary, and BNY Mellon Trust of Delaware (f/k/a BNYM (Delaware)) (f/k/a The Bank of New York (Delaware)), Daimler Trust, a Delaware statutory trust (the “Titling Trust”), was created to hold title to leases, vehicles and certain related assets (the “Titling Trust Assets”); WHEREAS, MBFS USA, as lender (in such capacity, the “Lender”) and as servicer (in such capacity, the “Servicer”), the Titling Trust, Daimler Title Co., as collateral agent (the “Collateral Agent”), and U.S.Bank Trust National Association, as administrative agent, have entered into an Amended and Restated Collateral Agency Agreement, dated as of March1, 2009 (the “Collateral Agency Agreement”), pursuant to which the Lender will make advances to the Titling Trust from time to time that the Titling Trust will use to acquire Titling Trust Assets; WHEREAS, the parties to the Collateral Agency Agreement have entered into the 2013-A Exchange Note Supplement, dated as of April 1, 2013 (the “Exchange Note Supplement”), pursuant to which an exchange note, having an aggregate initial outstanding principal balance of $2,399,519,126.59, bearing afloating interest rate and a stated maturity date of December 17, 2018 (the “2013-A Exchange Note”), was issued and delivered to the Lender; WHEREAS, pursuant to the Exchange Note Supplement, MBFS USA and the Titling Trust have also specified certain leases and vehicles to be allocated to a reference pool with respect to the 2013-A Exchange Note; WHEREAS, MBFS USA has sold the 2013-A Exchange Note to the Seller pursuant to a First-Tier Sale Agreement, dated as of the date of this Agreement; WHEREAS, the Issuer was formed pursuant to a trust agreement, dated as of April 3, 2013, as amended and restated as of April 1, 2013, between the Seller and Wilmington Trust, National Association, as owner trustee; and WHEREAS, the parties hereto wish to enter into this Agreement pursuant to which the Seller will assign the 2013-A Exchange Note and certain related property and rights to the Purchaser. NOW THEREFORE, in consideration of the premises and the mutual covenants herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLEONE USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Capitalized Terms; Rules of Usage.Capitalized terms used herein that are not otherwise defined shall have the meaning ascribed thereto in Appendix1 to the Exchange Note Supplement or, if not defined therein, in AppendixA to the Collateral Agency Agreement.AppendixA also contains rules as to usage applicable to this Agreement. 2 ARTICLETWO SALE OF THE SECOND-TIER ASSETS Section 2.01.Sale of the Second-Tier Assets. (a)Effective as of the 2013-A Closing Date, the Seller sells, transfers, assigns and otherwise conveys to the Purchaser, without recourse, all right, title and interest of the Seller, whether now owned or hereafter acquired, in, to and under the 2013-A Exchange Note and all of the Seller’s rights under the 2013-A Basic Documents, including all monies paid thereon and all monies due thereon after the 2013-A Cutoff Date (collectively, the “Second-Tier Assets”). (b)The Purchaser accepts the sales, transfers, assignments and conveyances made pursuant to Section2.01(a) and sells, transfers, assigns and otherwise conveys to the Seller, without recourse, all right, title and interest of the Purchaser, whether now owned or hereafter acquired, in, to and under the Notes and Certificate and the rights to distributions under Section8.03 of the Indenture, as payment for the 2013-A Exchange Note.The Second-Tier Assets will become the property and rights of the Purchaser. Section 2.02.Closing; Further Assignments. (a)The sale, transfer, assignment and conveyance of the Second-Tier Assets will take place on the 2013-A Closing Date concurrently with the closings under the First-Tier Sale Agreement and the Indenture. (b)The Seller acknowledges that the Issuer will, pursuant to the Indenture, assign and pledge the Second-Tier Assets and certain other property and rights to the Indenture Trustee for the benefit of the 2013-A Secured Parties and the Noteholders.The Seller consents to such assignment and pledge. (c)The sale, transfer, assignment and conveyance of the Second-Tier Assets pursuant to this Agreement is without recourse, and the Seller does not guarantee collection of the Second-Tier Assets or any Collateral Asset included in the 2013-A Reference Pool. Section 2.03.Intent; Savings Clause.It is the intention of the parties hereto that (i)the sale pursuant to Section2.01 constitute an absolute sale of the Second-Tier Assets, including all monies paid thereon and all monies due thereon on or after the 2013-A Cutoff Date, conveying good title to the Second-Tier Assets free and clear of any Lien other than Permitted Liens, from the Seller to the Purchaser and (ii)the Second-Tier Assets not be a part of the Seller’s estate in the event of a bankruptcy or insolvency of the Seller.If, notwithstanding the intention of the parties hereto, such sale is deemed to be a pledge in connection with a financing or is otherwise deemed not to be a sale, the Seller grants, and the parties intend that the Seller grants, to the Purchaser a security interest in the Second-Tier Assets and the performance by the Seller of the obligation by the Seller to pay to the Purchaser all amounts received with respect to the 2013-A Exchange Note, and in such event, this Agreement will constitute a security agreement under applicable law and the Purchaser will have all of the rights and remedies of a secured party and creditor under the UCC. 3 ARTICLETHREE REPRESENTATIONS AND WARRANTIES Section 3.01.Representations and Warranties of the Purchaser.The Purchaser represents and warrants to the Seller as of the 2013-A Closing Date: (a)Organization and Good Standing; Qualification.The Purchaser has been duly organized and is validly existing as a statutory trust duly formed, validly existing and in good standing under the laws of the State of Delaware, with the power and authority to own or lease its properties and to conduct its activities as such properties are currently owned or leased and such activities are currently conducted. (b)Due Qualification.The Purchaser is duly qualified to do business as a foreign statutory trust in good standing, and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of property or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals would not reasonably be expected to have a material adverse effect on the Purchaser’s ability to perform its obligations under this Agreement. (c)Power and Authority; Authorization; Execution and Delivery; Binding Obligation.The Purchaser has the power and authority to execute, deliver and perform its obligations under this Agreement.This Agreement has been duly authorized, executed and delivered by the Purchaser and constitutes the legal, valid and binding obligation of the Purchaser, enforceable against the Purchaser in accordance with its terms, except as such enforceability may be limited by insolvency, bankruptcy, reorganization or other laws relating to or affecting the enforcement of creditors’ rights and by general equitable principles. (d)No Violation.The consummation of the transactions contemplated by, and the fulfillment of the terms of, this Agreement will not (i)conflict with, result in any breach of any of the terms and provisions of, or constitute (with or without notice or lapse of time or both) a default under its limited liability company agreement, any material indenture, mortgage, deed of trust, loan agreement, guarantee, lease financing agreement or similar agreement or instrument under which the Purchaser is a party or by which the Purchaser is bound, (ii)result in the creation or imposition of any Lien upon any of the Purchaser’s properties pursuant to the terms of any such agreement or instrument (other than Permitted Liens or Liens contemplated by the 2013-A Basic Documents to which the Purchaser is a party), (iii)violate the certificate of formation of the Purchaser or the Trust Agreement of the Purchaser or (iv)violate or contravene any law or, to the Purchaser’s knowledge, any order rule or regulation applicable to the Purchaser of any Governmental Authority having jurisdiction over the Purchaser or its properties, the failure to comply with which would reasonably be expected to have a material adverse effect on the Purchaser’s ability to perform its obligations under this Agreement. 4 (e)No Proceedings.There are no proceedings pending, or, to the Purchaser’s knowledge, threatened, and to the Purchaser’s knowledge there are no investigations pending or threatened, against or affecting the Purchaser or its property before any Governmental Authority (i)asserting the invalidity or unenforceability of the 2013-A Exchange Note, the Notes or this Agreement, (ii)seeking to prevent the consummation of any of the transactions contemplated by this Agreement or (iii)seeking any determination or ruling that would reasonably be expected to have a material adverse effect on the ability of the Purchaser to perform its obligations under this Agreement. (f)No Material Default.Neither the Purchaser nor its affiliates is in material default under any agreement, contract, instrument, or indenture of any nature whatsoever to which the Purchaser or its affiliates is bound, and which default would have a material adverse effect on the ability of the Purchaser to perform its obligations under this Agreement. (g)No Consent.No consent, approval, authorization, or order of any court or governmental agency or body is required under federal or state law for the execution, delivery, and performance by the Purchaser, or compliance by it with this Agreement or the consummation of the transactions contemplated hereby, or if required has been obtained or can be obtained prior to the execution of this Agreement. Section 3.02.Representations and Warranties of the Seller.The Seller represents and warrants to the Purchaser as of the 2013-A Closing Date: (a)Organization and Good Standing; Qualification.The Seller has been duly organized and is validly existing as a limited liability company in good standing under the laws of the State of Delaware, with the power and authority to own or lease its properties and to conduct its activities as such properties are currently owned or leased and such activities are currently conducted. (b)Due Qualification.The Seller is duly qualified to do business as a foreign limited liability company in good standing, and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of property or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals would not reasonably be expected to have a material adverse effect on the Seller’s ability to perform its obligations under this Agreement. (c)Power and Authority; Authorization; Execution and Delivery; Binding Obligation.The Seller has the power and authority to execute, deliver and perform its obligations under this Agreement.This Agreement has been duly authorized, executed and delivered by the Seller and constitutes the legal, valid and binding obligation of the Seller, enforceable against the Seller in accordance with its terms, except as such enforceability may be limited by insolvency, bankruptcy, reorganization or other laws relating to or affecting the enforcement of creditors’ rights and by general equitable principles. 5 (d)No Violation.The consummation of the transactions contemplated by, and the fulfillment of the terms of, this Agreement will not (i)conflict with, result in any breach of any of the terms and provisions of, or constitute (with or without notice or lapse of time or both) a default under its limited liability company agreement, any material indenture, mortgage, deed of trust, loan agreement, guarantee, lease financing agreement or similar agreement or instrument under which the Seller is a party or by which the Seller is bound, (ii)result in the creation or imposition of any Lien upon any of the Seller’s properties pursuant to the terms of any such agreement or instrument (other than Permitted Liens or Liens contemplated by the 2013-A Basic Documents), (iii)violate the certificate of formation of the Seller or the Limited Liability Company Agreement of the Seller or (iv)violate or contravene any law or, to the Seller’s knowledge, any order rule or regulation applicable to the Seller of any Governmental Authority having jurisdiction over the Seller or its properties, the failure to comply with which would reasonably be expected to have a material adverse effect on the Seller’s ability to perform its obligations under this Agreement. (e)No Proceedings.There are no proceedings pending, or, to the Seller’s knowledge, threatened, and to the Seller’s knowledge there are no investigations pending or threatened, against or affecting the Seller or its property before any Governmental Authority (i)asserting the invalidity or unenforceability of the 2013-A Exchange Note, the Notes or this Agreement, (ii)seeking to prevent the consummation of any of the transactions contemplated by this Agreement or (iii)seeking any determination or ruling that would reasonably be expected to have a material adverse effect on the ability of the Seller to perform its obligations under this Agreement. (f)Ownership and Transfer of 2013-A Exchange Note.Immediately preceding its sale of the 2013-A Exchange Note to the Purchaser, the Seller was the owner of the 2013-A Exchange Note, free and clear of any claim, and after such sale of the 2013-A Exchange Note to the Purchaser, the Purchaser shall be entitled to all of the rights and benefits of a holder of the 2013-A Exchange Note under the Collateral Agency Agreement and the Exchange Note Supplement. (g)No Material Default.Neither the Seller nor its affiliates is in material default under any agreement, contract, instrument, or indenture of any nature whatsoever to which the Seller or its affiliates is bound, and which default would have a material adverse effect on the ability of the Seller to perform its obligations under this Agreement. (h)No Consent.No consent, approval, authorization, or order of any court or governmental agency or body is required under federal or state law for the execution, delivery, and performance by the Seller, or compliance by it with this Agreement or the consummation of the transactions contemplated hereby, or if required has been obtained or can be obtained prior to the execution of this Agreement. (i)Ability to Perform.The Seller does not have any reason or cause to believe that it cannot perform each and every covenant of such party contained in this Agreement. 6 (j)Solvency; Fair Value.Both before and after giving effect to the sale, transfer, assignment and conveyance of the Second-Tier Assets pursuant to this Agreement, the Seller is solvent and the transfer of the 2013-A Exchange Note pursuant hereto is not being made with the intent to hinder, delay or defraud the creditors of the Seller or any affiliate thereof.The Seller is receiving from the Purchaser reasonably equivalent value in exchange for the transfer of 2013-A Exchange Note. (k)Perfection Representations.The Seller makes the representations and warranties set forth on ExhibitA. Section 3.03.Survival of Representations and Warranties.The representations and warranties set forth in this Article shall survive the closing under Section 2.02 and the pledge of the Second-Tier Assets by the Issuer to the Indenture Trustee pursuant to the Indenture.Upon discovery by the Seller, the Purchaser or the Indenture Trustee of a breach of any of the foregoing representations and warranties, the party discovering such breach shall give prompt written notice to the others. 7 ARTICLEFOUR CONDITIONS Section 4.01.Conditions to Obligation of the Purchaser.The obligation of the Purchaser to accept the Second-Tier Assets as set forth in Section2.01 is subject to the satisfaction of the following conditions: (a)Representations and Warranties True.The representations and warranties of the Seller contained in Section3.02 will be true and correct on the 2013-A Closing Date, and the Seller will have performed on or prior to the 2013-A Closing Date all obligations to be performed by the Seller under this Agreement on or prior to the 2013-A Closing Date. (b)Delivery of 2013-A Exchange Note.The Seller has delivered to the Purchaser the 2013-A Exchange Note, registered in the name of “Mercedes-Benz Auto Lease Trust 2013-A” or its assignee or endorsed in blank by an effective endorsement. (c)Documents to be Delivered by the Seller.On the 2013-A Closing Date, the Seller will deliver such other documents as the Purchaser may reasonably request. (d)Other Transactions.The transactions contemplated by the Collateral Agency Agreement, the 2013-A Exchange Note Supplement, the First-Tier Sale Agreement and the Indenture will be consummated on or prior to the 2013-A Closing Date. Section 4.02.Conditions to Obligation of the Seller.The obligation of the Seller to sell the 2013-A Exchange Note to the Purchaser as set forth in Section2.01 is subject to each representation and warranty of the Purchaser as set forth in Section3.01 being true and correct on the 2013-A Closing Date, and each obligation to be performed by the Purchaser under this Agreement on or prior to the 2013-A Closing Date having been performed on or prior to the 2013-A Closing Date. Section 4.03.Deemed Satisfaction of Conditions.Upon the transfer of the Second-Tier Assets to, and the acceptance of the Second-Tier Assets by the Purchaser, all of the conditions set forth in this Article will be deemed to have been satisfied. 8 ARTICLEFIVE COVENANTS OF THE SELLER Section 5.01.Protection of Right, Title and Interest to the Second-Tier Assets. (a)Within ten days after the 2013-A Closing Date, the Seller, as debtor, will record and file, at its own expense, an initial financing statement in each jurisdiction in which such financing statement is required by Applicable Law, naming the Seller, as debtor, and the Purchaser, as secured party, in such manner as is necessary, under the laws of each such jurisdiction, to perfect the sale, transfer, assignment and conveyance of the Second-Tier Assets to the Purchaser (to the extent that such sale, transfer, assignment and conveyance may be perfected by such filing).The Seller will deliver to the Purchaser file-stamped copies of, or filing receipts for, any such document filed promptly upon such document becoming available following such filing. (b)The Seller will authorize and file such financing statements and cause to be authorized and filed such continuation statements, all in such manner and in such places as may be required by law fully to preserve, maintain and protect the interest of the Purchaser in the Second-Tier Assets and in the proceeds thereof.The Seller will deliver to the Purchaser file-stamped copies of, or filing receipts for, any such document filed promptly upon such document becoming available following such filing. (c)The Seller authorizes the Purchaser to file any financing or continuation statements, and amendments to such statements, in all jurisdictions and with all filing offices as the Purchaser may determine, in its sole discretion, are necessary or advisable fully to preserve, maintain and protect the interest of the Purchaser in the Second-Tier Assets and the proceeds thereof.Such financing and continuation statements may describe the Second-Tier Assets in any manner as the Purchaser may determine, in its sole discretion, is necessary, advisable or prudent to ensure the perfection of the Purchaser’s interest in the Second-Tier Assets.The Purchaser will deliver to the Seller file-stamped copies of, or filing receipts for, any such document filed promptly upon such document becoming available following such filing. (d)The Seller agrees to do and perform any and all acts and to execute any and all further instruments required or reasonably requested by the Purchaser or by the Owner Trustee or the Indenture Trustee to more fully effect the purposes of this Agreement, including the execution of any financing statements or continuation statements relating to the Second-Tier Assets for filing under the UCC of any applicable jurisdiction. (e)The Seller will give the Purchaser at least 30days’ prior notice of any change in its jurisdiction of organization and will promptly file (and hereby authorizes the Purchaser and any assignee of the Purchaser hereunder to file) all amendments of any previously filed financing or continuation statement and any new financing statements as may be necessary to continue the perfection of the Purchaser’s interest in the Second-Tier Assets.The Seller will cause the Servicer to maintain its jurisdiction of organization (for purpose of Section9-307 of the UCC) in only one state within the United States. 9 (f)The Seller will not change its name, form of organization or corporate structure in any manner that would or could make any financing statement or continuation statement filed by the Seller in accordance with Section5.01(a) seriously misleading within the meaning of Section9-506 of the UCC, unless it has given the Purchaser at least 30days’ prior notice thereof and promptly files appropriate amendments to all previously filed financing statements or continuation statements. Section 5.02.Other Liens or Interests.Except for the sales, transfers, assignments and conveyances under this Agreement, the Seller will not sell, contribute, pledge, assign, transfer or allow to be issued any Second-Tier Asset to any other Person, or grant, create, incur, assume or suffer to exist any Lien on any interest therein, and the Seller will defend the right, title, and interest of the Purchaser in, to and under the Second-Tier Assets against all claims of third parties claiming through or under the Seller.However, the Seller’s obligations under this Section with respect to the 2013-A Exchange Note will terminate upon the payment in full of the 2013-A Exchange Note pursuant to the Collateral Agency Agreement and the 2013-A Exchange Note Supplement. Section 5.03.Indemnification.The Seller will be liable under this Agreement only to the extent of the obligations specifically undertaken by the Seller under this Agreement, and agrees to the following: (a)The Seller will indemnify, defend and hold harmless the Purchaser, and its officers, directors, employees and agents, from and against any and all costs, expenses, losses, damages, claims and liabilities arising out of, or imposed upon the Purchaser through, the willful misconduct, negligence or bad faith of the Seller in the performance of its duties under this Agreement or by reason of reckless disregard of the Seller’s obligations and duties under this Agreement. (b)Promptly upon receipt by the Purchaser, or any of its officers, directors, employees and agents, of notice of the commencement of any suit, action, claim, proceeding or governmental investigation against it, the Purchaser will, if a claim in respect of such suit, action, claim, proceeding or investigation is to be made against the Seller under this Section, notify the Seller of the commencement of such suit, action, claim, proceeding or investigation.The Seller may participate in and assume the defense and settlement of any such suit, action, claim, proceeding or investigation at its expense, and no settlement of such suit, action, claim, proceeding or investigation may be made without the approval of the Seller and the Purchaser, which approvals will not be unreasonably withheld or delayed.The Seller’s obligations under this Section will include reasonable fees and expenses of counsel and expenses of litigation.After notice from the Seller to the Purchaser of the Seller’s intention to assume the defense of such suit, action, claim, proceeding or investigation with counsel reasonably satisfactory to the Purchaser, and so long as the Seller so assumes the defense of such suit, action, claim, proceeding or investigation in a manner reasonably satisfactory to the Purchaser, the Seller will not be liable for any expenses of counsel to the Purchaser unless there is a conflict between the interests of the Seller and the Purchaser, in which case the Seller will pay for the separate counsel to the Purchaser. 10 (c)If the Seller makes any indemnity payments pursuant to this Section and the Purchaser thereafter collects any of such amounts from others, the Purchaser will promptly repay such amounts to the Seller, without interest. (d)The indemnity obligations set forth in Section5.03(a) will be in addition to any obligation that the Seller may otherwise have and will survive the termination of this Agreement. Section 5.04.Reserve Initial Deposit.On the 2013-A Closing Date, the Seller will deposit, or cause to be deposited, the Reserve Initial Deposit into the 2013-A Reserve Account from the net proceeds of the sale of the Notes. 11 ARTICLESIX MISCELLANEOUS PROVISIONS Section 6.01.Obligations of the Seller.The obligations of the Seller under this Agreement will not be affected by reason of any invalidity, illegality or irregularity of the 2013-A Exchange Note or any 2013-A Lease or 2013-A Vehicle allocated to the 2013-A Reference Pool. Section 6.02.Amendment. (a)This Agreement may be amended, supplemented or otherwise modified from time to time by a writing executed by the parties hereto, without the consent of any Securityholder, to cure any ambiguity, to correct or supplement any provision herein which may be inconsistent with any other provision herein or to add, change or eliminate any other provision with respect to matters or questions arising under this Agreement that are not inconsistent with the provisions of this Agreement; provided, that, (i)the Seller shall have delivered to the Indenture Trustee an Opinion of Counsel to the effect that such action will not materially adversely affect the interests of any Noteholders or (ii)the Rating Agency Condition shall have been satisfied with respect to such amendment. (b)Each amendment, supplement or other modification of this Agreement other than those provided for in Section 6.02(a) requires the consent of the Majority Noteholders of the Controlling Class (or if the Notes are no longer Outstanding, Holders of Certificates evidencing not less than a majority of the aggregate Certificate Percentage Interests); provided, however, that no such amendment may (i)increase or reduce in any manner the amount of, or accelerate or delay the timing of, or change the allocation or priority of, collections of payments on or in respect of the 2013-A Leases and 2013-A Vehicles or distributions that are required to be made for the benefit of the Securityholders, change the Interest Rate applicable to any class of Notes or the Required Reserve Amount for the 2013-A Reserve Account, without the consent of all holders of Notes then Outstanding or (ii)reduce the percentage of the Note Balance of the Notes or of the Controlling Class the consent of the Holders of which is required for any amendment to this Agreement without the consent of all Holders of Notes or of the Controlling Class then Outstanding. (c)It shall not be necessary for the consent of any Person pursuant to this Section for such Person to approve the particular form of any proposed amendment, but it shall be sufficient if such Person consents to the substance thereof. (d)Promptly after the execution of any such amendment, the Seller shall furnish written notification of the substance of such amendment to the Owner Trustee, the Indenture Trustee and the Rating Agencies. Section 6.03.Waivers.No failure or delay on the part of the Seller, the Purchaser or the Indenture Trustee in exercising any power, right or remedy under this Agreement will operate as a waiver thereof, nor will any single or partial exercise of any such power, right or remedy preclude any other or further exercise thereof or the exercise of any other power, right or remedy. 12 Section 6.04.Costs and Expenses.The Seller will pay all expenses incidental to the performance of its obligations under this Agreement and the Seller agrees to pay all reasonable out-of-pocket costs and expenses of the Purchaser in connection with the perfection as against third parties of the Purchaser’s right, title and interest in and to the Second-Tier Assets and the other property and rights sold hereunder and the enforcement of any obligation of the Seller hereunder. Section 6.05.Notices.Unless otherwise specified in this Agreement, all notices, requests, demands, consents, waivers or other communications to or from the parties to this Agreement will be in writing, including e-mail.Unless otherwise specified in this Agreement, any such notice, request, demand, consent or other communication will be delivered or addressed as set forth below or at such other address or facsimile number as any party may designate by notice to the other parties. (i) In the case of the Seller: Daimler Trust Leasing LLC c/oMercedes-Benz Financial Services USA LLC 36455 Corporate Drive
